UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                          18-CR-167-RJA-HKS
            v.
                                                         NOTICE OF MOTION
BENJAMIN HANDLEY,

                  Defendant.
___________________________________


MOTION BY:                               MaryBeth Covert, Assistant Federal Public
                                         Defender.

DATE, TIME & PLACE:                      Before the Honorable H. Kenneth Schroeder, Jr.,
                                         United States Magistrate Judge, Robert H. Jackson
                                         United States Courthouse, 2 Niagara Square,
                                         Buffalo, New York, on the papers.

SUPPORTING PAPERS:                       Affirmation of Assistant Federal Public Defender
                                         MaryBeth Covert, dated June 20, 2019.

RELIEF REQUESTED:                        Adjournment of the motion deadline and scheduling
                                         order for sixty (60) days.

DATED:                                   Buffalo, New York, June 20, 2019.


                                         /s/ MaryBeth Covert
                                         MaryBeth Covert
                                         Assistant Federal Public Defender
                                         Federal Public Defender’s Office
                                         300 Pearl Street, Suite 200
                                         Buffalo, New York 14202
                                         (716) 551-3341, (716) 551-3346 (Fax)
                                         marybeth_covert@fd.org
                                         Counsel for Defendant Benjamin Handley


TO:   Wei Xiang
      Assistant United States Attorney
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                       18-CR-167-RJA-HKS

              v.
                                                                  AFFIRMATION
BENJAMIN HANDLEY,

                  Defendant.
___________________________________


         MARYBETH COVERT, affirms under penalty of perjury that:



         1.    I am an Assistant Federal Public Defender for the Western District of New York

and was assigned to represent the above-named defendant, Benjamin Handley. Mr. Handley

moves for a sixty (60) day adjournment of the June 21, 2019 motion deadline and scheduling

order.

         2.    The parties have worked out a pretrial resolution and are awaiting a date for a

change of plea hearing from the District Court.

         3.    Mr. Handley agrees to the exclusion of additional time under the Speedy Trial Act

in that the ends of justice are served by such an adjournment and outweigh the best interests of

the public and Mr. Handley in a speedy trial.
       WHEREFORE, it is respectfully requested that the defendant be granted a sixty (60) day

adjournment of the June 21, 2019 motion deadline and accompanying scheduling order.



       DATED: Buffalo, New York, June 20, 2019.


                                          Respectfully submitted,


                                          /s/ MaryBeth Covert
                                          MaryBeth Covert
                                          Assistant Federal Public Defender
                                          Federal Public Defender’s Office
                                          300 Pearl Street, Suite 200
                                          Buffalo, New York 14202
                                          (716) 551-3341, (716) 551-3346 (Fax)
                                          marybeth_covert@fd.org
                                          Counsel for Defendant Benjamin Handley


TO:    Wei Xiang
       Assistant United States Attorney




                                             2
